ON THE MERITS
The only defenses urged are that the death of the employee was not due to the accident, and that plaintiff was not actually dependent upon her son either wholly or in part.
Deceased was working for defendant as a log cutter and accidentally cut his foot with an ax. The wound was not serious, but soon became infected, and a physician, Dr. Kilgore, employed by defendant, treated him. Dr. Kilgore says the wound was infected when he first saw the patient, hut that the wound healed and the patient was discharged about March 25th. The patient was subsequently treated by other physicians who failed to give him relief and he was sent to the Charity Hospital in Shreveport where he remained about three weeks, without relief, and was sent to his mother’s home, where he died on August 8th.
In support of its contention that death was not due to the accident, defendant relies solely upon the testimony of Dr. Kilgore to the effect that the wound had healed when he discharged the patient on March 25th, and that death was due to causes wholly disconnected with the accident.
It is undisputed that, immediately after the wound became infected, deceased took to his bed and was so seriously ill from that date that he was never able to leave it, except possibly to sit up for short intervals during the early stages, and that prior to the accident he was a strong, healthy man. This leads strongly to the presumption that there was some connection between the accident, from which infection arose, and the death.
The testimony conclusively shows that death was caused by osteomyelitis, or inflammation of the bone marrow or the bones and the marrow, and that this disease was caused by infection. Dr. Kilgore says the wound was infected when he first saw the patient, that pus formed, and that germs got into the foot. But he says the wound had healed from the outside when he discharged him, and that there was no infection at thai time, although he says that even at that time the patient was complaining. “He complained of pain in the head, his eyes and head, and then his chest and side — complained all over.” He says that the patient had influenza, followed by pneumonia, and that, in his opinion, died of tubercular abscesses, although he did not see him between the date he *179discharged him on March 25th to August 8th, when "he died. But the physicians who treated him later and who were in better position to know stated positively that death was due to osteomyelitis, and we accept that opinion.
Dr. Kilgore’s own testimony, however, shows that in his opinion the osteomyelitis may have been caused by the infection from the wound, even though it had healed from the outside. He said:
“In a certain number of days, it would not have been entirely healed, but his inflammation subsided there, and it could have been taken up by the circulation and deposited in some of the long bones — in the mafrow of some of the long bones — and very likely would have been more apt to be — well, it would have had to be in the long bones where there is bone marrow. That is what myelitis is.”
There is, therefore, no difference between the opinion of Dr. Kilgore and that of other physicians who testified (and the generally accepted theory) on this point; that is, that infection in one part' of the body may be and frequently is taken up by the circulation, carried to and deposited in other parts of the body. Infection from a tooth, for instance, may affect the eyes, the heart, the kidneys, the prostate, and may even cause sciatica. In the present case, the disease, osteomyelitis, manifested itself in the hip and lower vertebrae and, in the opinion of the physicians (except Dr. Kilgore), it was caused by infection carried from the foot to those parts of the body and there deposited.
As against the testimony of Dr. Kilgore that the foot had healed, we have to the contrary that of all the lay witnesses who attended the patient and who say that the foot was always sore. Dr. French, who examined the patient on April 9th, shortly after he was discharged by Dr. Kilgore, said the foot was then very tender and swollen, “externally, it appeared to be healed, but there was some internal involvement.” His opinion was that death resulted from the infection from the wound.
Dr. Benton examined the patient in the latter part of June and found him in the terminal stages of infection, “mostly in the spinal column and sacrum; the bones had broken down and an abscess had formed and he was running temperature. He was emaciated and toxic,” and, after hearing a history of the case, he said:
“Why, I would attribute the osteomyelitis there to the infection as a result of the injury.”
From all this, we are convinced and hold that the disease from which the employee died resulted from infection caused by the injury which he received while at work.
AS TO DEPENDENCY
Plaintiff proved to our entire satisfaction that she was actually dependent, at least in part, upon her son for support, and that up to the time he was injured, and for more than a year prior thereto, he had given to her, not only money, but groceries, and had paid the taxes on the tract of land on which she was living. She and her brother testified that he had contributed about $400 per year. He could not have contributed that much, for that was more than he was making. It may well be said, as contended by counsel for defendant, that this shows she was disposed to exaggerate and misrepresent the facts. We think, however, that their exaggeration as to the total amount contributed should be attributed more to ignorance than to an intent to willfully falsify. Neither plaintiff nor any of her witnesses pretended to itemize the amounts contributed or to state the exact dates of the contributions. But plain*180tiff, her brother, and three other witnesses testified positively that deceased constantly and regularly contributed to her support in the way of provisions and money, and their testimony is not contradicted, except inferentially. i
Deceased was about forty years old and had never married. For a time prior to his injury he lived in a house to himself, on which he paid no rent, and a woman lived with him and did his cooking. The inference which counsel draws is that it took all he earned to keep up his own establishment. But the fact that he did live for a while to himself and that he had his meals cooked there is not sufficient to overcome the positive testimony that he did actually contribute to his mother’s support all the while.
It is suggested that the mother was not in need of help and not actually dependent upon any one. We think she was. She is a colored woman nearly sixty years of age. She lives on a small farm in which, it seems, she owns a one-fourth interest. She had some cows and some chickens, but there is no testimony that she ever sold milk, butter, or eggs. She farmed with no one to help her, and some years made as much as one bale of cotton, other years less. She had had three husbands, but the last one abandoned her several years ago, and she received no help from any of them. She had one other son, but he had a family and contributed nothing to her support. She washed for her brother, who occasionally gave her as much as a dollar. It is probably true that, without assistance, plaintiff could and would have eked out a bare existence on this farm, but it is clear enough that she needed some help from outside sources. Under the law and jurisprudence, she is entitled to recover. Gregory et al. v. Standard Oil Co., 151 La. 228, 91 So. 717; Zeller v. La. Cypress Lumber Co., 9 La. App. 609, 121 So. 670; Cauthorn v. Cypress Tank Co., 1 La. App. 100; Nelson v. Henderson Iron Works, 1 La. App. 332; Rupp v. Reimann Co., 7 La. App. 635; Hammons v. Edwards, 6 La. App. 752; Grant v. La. Sawmill Co., 8 La. App. 673.
The judgment appealed from is correct, and is accordingly affirmed, with all costs.